Citation Nr: 0523436	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  92-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence was submitted to reopen 
the veteran's claim for service connection for psychiatric 
disorder, to include PTSD and/schizophrenia.

2.  Entitlement to service connection for psychiatric 
disorder, to include PTSD and/schizophrenia


REPRESENTATION

Veteran represented by:	Thomas Deberry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1973 and from November 1973 to December 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1990 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran has appeared at multiple hearings, the 
most recent before the undersigned Veterans Law Judge at the 
RO in June 2005.

The Board observes that the veteran's attorney, at the June 
2005 hearing, appeared to raise the issue of whether there is 
clear and unmistakable error (CUE) in a previous decision.  
However, it is unclear as to what decision CUE is raised.  
Furthermore, a written CUE motion is not off record.  This 
issue is referred to the RO for clarification.

As to the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder, it is noted that the 
veteran's claim for service connection was denied by the 
Board most recently in April 1990.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999). 
 
The issue of entitlement to service connection for 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In April 1990, the Board determined that new and material 
evidence was not submitted to reopen the veteran's claim for 
service connection for a psychiatric disorder, which had 
previously been denied by the Board in 1986 and 1978.  

2.  Evidence submitted since the April 1990 Board decision 
bears directly and substantially upon the issue at hand, and 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The April 1990 Board decision determining that new and 
material evidence was not submitted to reopen the veteran's 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

2.  The evidence received subsequent to the April 1990 Board 
decision is new and material, and the claim of service 
connection for psychiatric disorder to include PTSD and 
schizophrenia is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Here, in view of the favorable decision that follows on the 
question of new and material evidence, the veteran is not 
prejudiced by the Board proceeding to a decision on this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

New and Material Evidence

Decisions of the Board are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In April 1990 decision, the Board determined that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for psychiatric disorder, 
variously diagnosed as schizophrenia and PTSD.  The Board 
noted that the evidence submitted was cumulative of that 
previously considered in decisions in 1986 and 1978.  
Specifically, the Board found that the evidence included 
service medical records, statements and hearing testimony, 
and VA and private medical evidence.  The Board found that 
the evidence showed diagnoses of schizophrenia in 1980, more 
than 7 years after service, that there was no indication that 
schizophrenia began in service, and there was no diagnosis of 
PTSD.  The April 1990 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

In September 1990, the veteran filed a claim petitioning to 
reopen the claim for service connection for a psychiatric 
disorder to include PTSD and schizophrenia.  Evidence 
submitted over the past 15 years includes multiple statements 
and testimony, VA and private medical records and Social 
Security records.  The VA and private medical and Social 
Security records show diagnoses of PTSD as well as 
schizophrenia and suggest relationship of such disorders to 
service.  

The above evidence is new.  It was not previously of record 
at the time of the April 1990 Board decision.  This evidence 
is relevant and probative of the issue and bears directly and 
substantially upon the facts regarding whether the veteran's 
psychiatric disorder is related to service.  Since the 
credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted, this 
evidence is relevant and probative of the issue whether the 
veteran's psychiatric disorder began as a result of active 
service.  Justus, 3 Vet. App. at 513.  

For these reasons, the Board finds that the evidence 
submitted since the April 1990 decision is new and bears 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the evidence is 
new and material and the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened; to this extent only, the appeal is granted.  


REMAND

Unfortunately, the Board has no recourse but to remand this 
case.  The Board finds that the evidence is insufficient to 
decide the service connection issue with any certainty.  As 
pointed out by the veteran's attorney at the recent hearing, 
the VA has not adequately address the possibility of any 
relationship between the veteran's current diagnosed 
schizophrenia to his complaints of nervousness and other 
difficulties during service.  Moreover, while multiple VA 
medical records show diagnoses of PTSD, it is not clear that 
examiners have reviewed the claims file for verified 
stressors.  The Board observes that several medical records 
indicate that while the veteran does have PTSD, his 
schizophrenia is the major disability.  Thus, these issues 
are inextricably intertwined.  

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder to include PTSD and schizophrenia.  In light of the 
Board's decision, the entire record must be reviewed on a de 
novo basis.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC should arrange for a VA 
examination to determine the nature and 
severity of the veteran's psychiatric 
disorder(s).  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.    The examiner 
should provide an opinion as to whether 
it is as least as likely as not that any 
psychiatric disorder(s) found, to include 
PTSD and schizophrenia, is of service 
origin.  Specifically, the examiner 
should review the inservice complaints 
and findings of nerves and insomnia 
headaches as well as the 1974 VA 
examination finding of immaturity 
reaction and make a determination whether 
it is as least as likely as not that 
these problems were early manifestations 
of the veteran's schizophrenia.  Any 
opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale based on sound medical 
principles and should address the service 
medical records and the post-service 
medical evidence.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


